Electronically FILED by Superior Court of California, County of Los Angeles on 08/11/2020 12:42 PM Sherri R.Carter, Executive Officer/Clerk of Court, by M. Barel,Deputy Clerk
                 Case 2:20-cv-08567-VAP-PD Document 1-1 Filed 09/18/20 Page 1 of 17 Page ID #:16
                                                 - 20STCV30280                                                                                                        SUM-100
                                                        SUMMONS
                                                  (CITACION JUDICIAL)                                                            To keep other people from
                                                                                                                                seeing what you entered on
       NOTICE TO DEFENDANT:
       (AVISO AL DEMANDADO):                                                                                                    your form,please press the
                                                                                                                               Clear This Form button at the
        DENNY'S INC.,a Florida corporation; DFO,LLC,a Delaware limited                                                        end of the form when finished
        liability company; and DOES 1 through 50,inclusive.
       YOU ARE BEING SUED BY PLAINTIFF:
       (LO ESTA DEMANDANDO EL DEMANDANTE):
        ROBERTO CARDENAS,an individual.


         NOTICE! You have been sued.The court may decide against you without your being heard unless you respond within 30 days. Read
                                                                                                                                                     the information
         below.
            You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a
                                                                                                                                                            copy
         served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to
                                                                                                                                                           hear your
         case. There may be a court form that you can use for your response. You can find these court forms and more information at the California
                                                                                                                                                           Courts
         Online Self-Help Center (www.courtinfo.ca.goviseffhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee,
                                                                                                                                                                ask
         the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, noney,and
                                                                                                                                                             property
         may be taken without further warning from the court.
             There are other legal requirements. You may want to call an attorney right away.If you do not know an attorney, you may want to call an attorney
         referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
        these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
        (www.courtinfo.ca.goviselthelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
         costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
        jAVISO! Lo han demandado. Si no responde dentro de 30 dias, la code puede decidir en su contra sin escuchar su version. Lea la information a
        continuation.
            Tiene 30 DIAS DE CALENDARIO despues de que le entreguen esta citation y papeles legates para presenter una respuesta por escrito en esta
        code y hacer que se entregue una copia a!demandante. Una carte o una Hamada teletonica no lo protegen. Su respuesta por escrito tiene que ester
        en format°legal correcto si desea que procesen su caso en la torte. Es posible que haya un formulario que usted puede user pare su respuesta.
        Puede encontrar estos formularios de la code y mss informed& en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
        biblioteca de !eyes de su condado o en la code que le quede mas cvrca. Si no puede pager la cuota de presentaciOn, pida al secretario de la corte
        que le de un formulario de exencidn de pogo de cuotas. Si no presenta su respuesta a tiempo,puede perder el caso por incumplimiento y la code le
        podre guitar su sueldo, dinero y bienes sin mas advertencia.
           Hay afros requisitos legates. Es recomendable que(lame a un abogado inmediatamente. Si no conoce a on abogado. puede !lamer a on servicio de
        remision a abogados. Si no puede pager a on abogado,es posible que cumpla con los requisitos para obtener servicios legates gratuitos de un
        programa de servicios legates sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
        (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California,(www.sucorte.ca.gov) o poniendose en contacto con la code o el
        colegio de abogados locales. AVISO: Por ley,is corte !lane derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
        cualquier recuperation de $10,000 0 mas de valor recibida mediante un acuerdo o una concesiOn de arbitraje en un caso de derecho civil. Tiene que
        pagar el gravamen de la corte antes de que la code pueda desechar el caso.

      The name and address of the court is:                                                                              CASE NUMBER:
      (El nombre y direccion de la code es): Stanley                  Mosk - Central District                            (Nameno del Caso).
                                                                                                                             2 081 - CV 3 0 28 0
       111 North Hill Street
       Los Angeles,CA 90012
      The name,address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
      (El nombre,la direccion y el ntimero de telefono del abogado del demandante, o del demandante que no tiene abogado, es):
       Yoosefian Law Firm,P.C., 135 S.Jackson St., Suite 203,Glendale,CA 91205.(818) 275-1529
                                                                                              Sherri R. Carter Executive Officer! Clerk of Court
      DATE:                                                                Clerk, by                   M. Bare!                         , Deputy
      (Fecha)     08/1112020                                               (Secretano)                                                                                (Adjunto)
      (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
      (Para prueba de entrega de esta citation use el formulario Proof of Service of Summons,(POS-010)).
                                        NOTICE TO THE PERSON SERVED: You are served
       [SEAL]
                                        1.      as an individual defendant.
                                        2.      as the person sued under the fictitious name of (specify):

            ti
           Om.

                                                   3.        on behalf of (specify):

                                                        under:         CCP 416.10 (corporation)                                    CCP 416.60 (minor)
                                                                       CCP 416.20 (defunct corporation)                            CCP 416.70 (conservatee)
                                                                       CCP 416.40 (association or partnership)                     CCP 416.90 (authorized person)
                                                                     other (specify):
                                                   4.        by personal delivery on (date):
                                                                                                                                                                         Page 1 of 1
       Form Adopted for Mandatory Use
         Judicial Council of California                                             SUMMONS                                                     Code of Civil Procedure§§ 412.20,465
                                                                                                                                                                              cagov
         SUM-100 [Rev. July 1,2009]
                                          I — -                   I   ;s.
       Case 2:20-cv-08567-VAP-PD Document 1-1 Filed 09/18/20 Page 2 of 17 Page ID #:17
                                       20STCV30280
                             Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Elizabeth Feffer
Electronically FILE   by Superior Court of California, County of Los Angeles on 08/11/2020 12:42 PM Sherri R.Carter, Executive Officer/Clerk of Court, by M.Barel,Deputy CI

               1      Ronald Yoosefian,Esq.(SBN 270215)
                      Susana Oganesian,Esq.(SBN 313893)
               2      Frank Gerald Chica,Esq.(SBN 316882)
                      YOOSEFIAN LAW FIRM,P.C.
               3
                      135 South Jackson Street, Suite 203
               4      Glendale, California 91205
                      Telephone:(818) 275-1529
               5      Facsimile: (818) 275-1747

               6      Attorneysfor Plaintiff;
                       Roberto Cardenas
               7
                                                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
               8
                                                       LOS ANGELES COUNTY,CENTRAL DISTRICT
               9

              10       ROBERTO CARDENAS,an individual,                                      Case No.: 2 091 - CV 3 CI 28 0
                                                                                            COMPLAINT FOR DAMAGES:
              11                             Plaintiff,

                                                   v.                                        1. FAILURE TO PROVIDE MEAL BREAKS;
           fcsi 12

              13      DENNY'S,INC.,a Florida corporation;                                    2. FAILURE TO PROVIDE REST BREAKS;
          O           DFO,LLC,a Delaware limited liability
          Q14         company; and DOES 1 through 50,                                        3. FAILURE TO PAY WAGES;
                      inclusive,
                                                                                             4. FAILURE TO PAY OVERTIME;
                                              Defendants.
                                                                                             5. FAILURE TO PROVIDE ACCURATE
                                                                                                ITEMIZED WAGE STATEMENTS;
              17

              18                                                                                    VIOLATION OF BUSINESS &
                                                                                                    PROFESSIONS CODE §§ 17200-17208;
              19
                                                                                                    RETALIATION IN VIOLATION OF
              20                                                                                    LABOR CODE § 1102.5;
              21
                                                                                                    WRONGFUL CONSTRUCTIVE
              22                                                                                    TERMINATION IN VIOLATION OF
                                                                                                    PUBLIC POLICY;
              23
                                                                                            DEMAND FOR JURY TRIAL
              24

              25                  Plaintiff, ROBERTO CARDENAS,(hereinafter referred to as "Plaintiff'), hereby

              26      complains and alleges as follows:

              27                                                                        PARTIES

              28                  1.         At all times relevant, Plaintiff, ROBERTO CARDENAS,is an individual who



                                                                                                1
                                                                               COMPLAINT FOR DAMAGES
                           Case 2:20-cv-08567-VAP-PD Document 1-1 Filed 09/18/20 Page 3 of 17 Page ID #:18


                                                          1   resides in the State of California, County of Los Angeles.

                                                          2          2.       Plaintiff is informed and believes and thereon alleges that Defendant, DENNY’S

                                                          3   INC., is a Florida corporation (hereinafter referred to as “DI”), located and doing business at 203

                                                          4   East Main Street, Spartanburg, South Carolina 29319.

                                                          5          3.       Plaintiff is informed and believes and thereon alleges that Defendant, DFO, LLC,

                                                          6   is a Delaware limited liability company (hereinafter referred to as “DFO”), located and doing

                                                          7   business at 203 East Main Street, Spartanburg, South Carolina 29319.

                                                          8          4.       Plaintiff is informed and believes and thereon alleges that Defendants,

                                                          9   collectively, also do substantial business at various locations throughout California, including but

                                                         10   not limited to 12861 Encinitas Avenue, Sylmar, California 91342.
                   135 SOUTH JACKSON STREET, SUITE 203




                                                         11          5.       The true names and capacities of the Defendant(s) named herein, as DOES 1
                        GLENDALE, CALIFORNIA 91205




                                                         12   through 50, inclusive, whether individual, corporate, associate or otherwise, are unknown to

                                                         13   Plaintiff, who therefore sues said Defendant(s) by such fictitious names. Plaintiff will amend this

                                                         14   Complaint to add their true names and capacities when the same have been ascertained.

                                                         15          6.       Plaintiff is informed and believes and thereon alleges, that each DOE named

                                                         16   herein is an employee, agent, partner, employer, predecessor, successor, assign, attorney,
Yir YOOSEFIAN
     LAW FIRM,pc




                                                         17   associate, joint venturer and/or co-conspirator of the named Defendant and at all times herein

                                                         18   mentioned was acting within such agency, association, partnership, venture, employment

                                                         19   relationship, and/or conspiracy and that any reference to “defendant” or “Defendant” or

                                                         20   “Defendants” shall mean “Defendants and each of them.”

                                                         21          7.       Plaintiff is informed and believes and thereon alleges, that each of such

                                                         22   fictitiously named Defendant(s) are responsible in some manner for the occurrences herein

                                                         23   alleged, and that Plaintiff’s damages as herein alleged were proximately caused by such

                                                         24   Defendant(s).

                                                         25                                    GENERAL ALLEGATIONS

                                                         26          8.       From on or about November 17, 2017 up to and including February 6, 2019,

                                                         27   Plaintiff was employed with Defendants. At all times relevant, Plaintiff would have to carry out

                                                         28   his employment responsibilities and duties, as both a Service Assistant and Cook.


                                                                                                               2
                                                                                                   COMPLAINT FOR DAMAGES
                           Case 2:20-cv-08567-VAP-PD Document 1-1 Filed 09/18/20 Page 4 of 17 Page ID #:19


                                                          1           9.       As a requirement of his employment with Defendants, Plaintiff was regularly

                                                          2   required to not only work hour(s), notably before and after his working shift, but would not be

                                                          3   afforded an opportunity to take all uninterrupted meal and rest breaks, and would be required to

                                                          4   work such overtime hours without receiving all appropriate compensation. Plaintiff would

                                                          5   receive such instructions by Defendants’ upper management personnel, including but not limited

                                                          6   to Raul Aguirre.

                                                          7           10.      As such, Plaintiff was required to continue working through and/ or was regularly

                                                          8   interrupted during his allotted meal and rest breaks to accomplish his employment tasks. Based

                                                          9   on such occurrences, in or around December 2018, Plaintiff sought relief and complained about

                                                         10   the aforementioned working conditions to Aguirre, stating that it wasn’t fair to work without
                   135 SOUTH JACKSON STREET, SUITE 203




                                                         11   receiving “all of his right overtime pay, and all of his breaks.” Aguirre’s only response to
                        GLENDALE, CALIFORNIA 91205




                                                         12   Plaintiff, “I’ll try to look into it.”

                                                         13           11.      Unfortunately, Plaintiff’s complaints were altogether dismissed, and Plaintiff did

                                                         14   not receive a response. Consequently, Plaintiff continued working under such conditions.

                                                         15           12.      In the beginning of February 2019, Plaintiff was retaliated against, and amongst

                                                         16   other acts of misconduct, was told by Defendants’ manager/ supervisor, named Missy Saathoff,
Yir YOOSEFIAN
     LAW FIRM,pc




                                                         17   that his working hours would be cut, and he’d only be allotted three (3) days of work moving

                                                         18   forward. Saathoff failed to give a proper underlining basis for Defendants’ decision.

                                                         19          13.       As Plaintiff was made to undergo such intolerable and aggravated working

                                                         20   conditions, and after Plaintiff made his complaints and oppositions regarding the aforementioned,

                                                         21   Defendants proceeded to wrongfully and constructively terminate Plaintiff’s employment,

                                                         22   occurring on or about February 6, 2019.

                                                         23           14.      As stated hereinabove, Plaintiff was working without being provided a meal

                                                         24   period of at least thirty (30) minutes per five (5) hours worked and without compensation of one

                                                         25   (1) hour of pay for each workday that a meal period was not provided. Plaintiff had been

                                                         26   working without being authorized or permitted to take a rest period of at least ten (10) minutes

                                                         27   per every four (4) hours worked and without compensation of one (1) hour of pay for each

                                                         28   workday that a rest period was not provided. Plaintiff had been working without receiving an



                                                                                                                3
                                                                                                       COMPLAINT FOR DAMAGES
                           Case 2:20-cv-08567-VAP-PD Document 1-1 Filed 09/18/20 Page 5 of 17 Page ID #:20


                                                          1   accurate itemized wage statement that reflected all regular and overtime hours actually worked,

                                                          2   and meal and/or rest period premium payments. The aforementioned occurred throughout

                                                          3   Plaintiff’s employment with Defendants.

                                                          4

                                                          5                                     FIRST CAUSE OF ACTION

                                                          6                             FAILURE TO PROVIDE MEAL BREAKS

                                                          7                                       (Against All Defendants)

                                                          8          15.     Plaintiff restates and incorporates by this reference each and every preceding

                                                          9   paragraph in this Complaint as though fully set forth at this point.

                                                         10          16.     Plaintiff was not provided with meal periods as required by California Labor
                   135 SOUTH JACKSON STREET, SUITE 203




                                                         11   Code § 226.7, 512 and Industrial Welfare Commission Wage Orders.
                        GLENDALE, CALIFORNIA 91205




                                                         12          17.     Throughout the statutory period alleged herein, Plaintiff regularly worked more

                                                         13   than five (5) hours during a work period without being allowed to take a mandatory thirty (30)

                                                         14   minute meal break for each five (5) hours of work, as required by California law, and without

                                                         15   being compensated for missing such meal periods. See Brinker Restaurant Corp., et al. v.

                                                         16   Superior Court (2012) 52 Cal. 4th 1004, 1040-41 (“The employer satisfies this obligation if it
Yir YOOSEFIAN
     LAW FIRM,pc




                                                         17   relieves its employees of all duty, relinquishes control over their activities and permits them a

                                                         18   reasonable opportunity to taken an uninterrupted 30-minute break, and does not impede or

                                                         19   discourage them from doing so… [A] first meal period [is required] no later than the end of an

                                                         20   employee’s fifth hour of work, and a second meal period [is required] no later than the end of an

                                                         21   employee’s 10th hour of work.”)

                                                         22          18.     Throughout the time Plaintiff was employed with Defendants, Defendants

                                                         23   discouraged, dissuaded, impeded and failed to provide Plaintiff with uninterrupted meal periods

                                                         24   of not less than thirty (30) minutes as required by the Labor Code and failed to provide Plaintiff

                                                         25   with a one (1) hour of premium pay for each day they failed to provide a meal period.

                                                         26          19.     The working conditions and work schedules at Defendants’ employment location

                                                         27   deprived Plaintiff a meaningful opportunity to take his meal breaks, as required by California

                                                         28   law. More so, Plaintiff was consistently interrupted during his meal period(s) to accomplish tasks


                                                                                                                4
                                                                                                    COMPLAINT FOR DAMAGES
                           Case 2:20-cv-08567-VAP-PD Document 1-1 Filed 09/18/20 Page 6 of 17 Page ID #:21


                                                          1   and responsibilities, as mandated by Defendants. These practices occurred throughout Plaintiff’s

                                                          2   employment with Defendants.

                                                          3          20.     As a condition of maintaining his employment with Defendants, Defendants

                                                          4   regularly required Plaintiff to work through his meal period(s), was interrupted during his meal

                                                          5   break(s), and/or was given little to no appropriate time to take such breaks.

                                                          6          21.     As a result of Defendants’ above-referenced wrongful conduct, Plaintiff has

                                                          7   suffered, and continues to suffer, significant economic loss and damages.

                                                          8

                                                          9                                    SECOND CAUSE OF ACTION

                                                         10                              FAILURE TO PROVIDE REST BREAKS
                   135 SOUTH JACKSON STREET, SUITE 203




                                                         11                                        (Against All Defendants)
                        GLENDALE, CALIFORNIA 91205




                                                         12          22.     Plaintiff restates and incorporates by this reference each and every preceding

                                                         13   paragraph in this Complaint as though fully set forth at this point.

                                                         14          23.     At all times relevant, Plaintiff was not authorized or permitted to take a full,

                                                         15   uninterrupted ten-minute rest period for every four (4) hours worked. Essentially, Plaintiff

                                                         16   remained on duty or was called back into duty to work before the end of his ten (10) minute rest
Yir YOOSEFIAN
     LAW FIRM,pc




                                                         17   break(s). See Brinker, 53 Cal. 4th 1004 at 1029 (“Employees are entitled to 10 minutes rest for

                                                         18   shift from three and one-half to six hours up to 10 hours, 30 minutes for shifts of more than 10

                                                         19   hours up to 14 hours, and so on.”) As a result, Plaintiff was always on duty, subject to

                                                         20   Defendants’ control, even when he was on his purported “breaks,” which in any event were often

                                                         21   less than ten (10) minutes or not permitted at all.

                                                         22          24.     Plaintiff was not paid the required premium pay for days in which he worked at

                                                         23   least three (3) and one-half hours and was not authorized or permitted to take a full,

                                                         24   uninterrupted ten-minute rest break(s) for every four (4) hours of work or major fraction thereof.

                                                         25   Such practices occurred throughout Plaintiff’s employment with Defendants.

                                                         26          25.     The working conditions and/or work schedules at Defendants’ employment

                                                         27   location deprived Plaintiff a meaningful opportunity to take his rest break(s) as required by

                                                         28   California law. Throughout his employment with Defendants, Plaintiff was consistently


                                                                                                                5
                                                                                                    COMPLAINT FOR DAMAGES
                           Case 2:20-cv-08567-VAP-PD Document 1-1 Filed 09/18/20 Page 7 of 17 Page ID #:22


                                                          1   interrupted during his rest period(s) to accomplish tasks and duties, as mandated by Defendants,

                                                          2   including but not limited to Aguirre.

                                                          3          26.     As a result of Defendants’ above-referenced wrongful conduct, Plaintiff has

                                                          4   suffered, and continues to suffer, significant economic loss and damages.

                                                          5                                     THIRD CAUSE OF ACTION

                                                          6                                     FAILURE TO PAY WAGES

                                                          7                                        (Against All Defendants)

                                                          8          27.     Plaintiff restates and incorporates by this reference each and every preceding

                                                          9   paragraph in this Complaint as though fully set forth at this point.

                                                         10          28.     Labor Code § 204 establishes the fundamental right of all employees in the State
                   135 SOUTH JACKSON STREET, SUITE 203




                                                         11   of California to be paid wages in a timely fashion for their work.
                        GLENDALE, CALIFORNIA 91205




                                                         12          29.     “[A]n employer is not entitled to a setoff of debts owing it by an employee against

                                                         13   any wages due that employee.” (Barnhill v. Robert Saunders & Co. (1981) 125 Cal.App.3d 1, 6.)

                                                         14          30.     Defendants were required to pay Plaintiff for all hours worked, meaning the time

                                                         15   during which an employee is subject to the control of an employer. Accordingly, throughout his

                                                         16   employment with Defendants, Plaintiff was under the direct control of Defendants’ regulations
Yir YOOSEFIAN
     LAW FIRM,pc




                                                         17   and management throughout his working day.

                                                         18          31.     Defendants’ practice of failing to pay Plaintiff for his labor is unlawful and

                                                         19   creates an entitlement, pursuant to Labor Code § 218, to recovery of the unpaid balance of the

                                                         20   full amount of the straight time compensation owing.

                                                         21          32.     Plaintiff was damaged by not receiving all compensation which Plaintiff should

                                                         22   have received but did not. Plaintiff is entitled to receive his compensation, together with pre-

                                                         23   judgment interest, attorney’s fees and costs of suit.

                                                         24                                   FOURTH CAUSE OF ACTION

                                                         25                                   FAILURE TO PAY OVERTIME

                                                         26                                        (Against All Defendants)

                                                         27          33.     Plaintiff restates and incorporates by this reference each and every preceding

                                                         28   paragraph in this Complaint as though fully set forth at this point.


                                                                                                                6
                                                                                                      COMPLAINT FOR DAMAGES
                           Case 2:20-cv-08567-VAP-PD Document 1-1 Filed 09/18/20 Page 8 of 17 Page ID #:23


                                                          1           34.    Throughout the statutory period alleged herein, Plaintiff regularly worked in

                                                          2   excess of eight (8) hours per day and in excess of forty (40) hours per workweek. However,

                                                          3   Defendants failed to provide Plaintiff with all overtime compensation for all hours worked in

                                                          4   excess of eight (8) hours per day. In addition, Defendants failed to provide Plaintiff with all

                                                          5   overtime compensation for all hours worked in excess of forty (40) hours per workweek.

                                                          6           35.    At times during Plaintiff’s employment with Defendants, Plaintiff worked in

                                                          7   excess of eight (8) hours per day and/or forty (40) hours per week without receiving all overtime

                                                          8   compensation. To that extent, Plaintiff would be required to fulfill tasks and duties before his

                                                          9   working shift began and/ or after clocking out of his working shift.

                                                         10           36.    Labor Code § 510 and Industrial Welfare Commission Wage Order 8-2001 and
                   135 SOUTH JACKSON STREET, SUITE 203




                                                         11   17-2001 requires that all workers be compensated for all hours worked, including overtime
                        GLENDALE, CALIFORNIA 91205




                                                         12   premium pay for overtime hours worked (Labor Code Section 510; 8 Cal. Code of Regulations.

                                                         13   Section 11040, subdivision 3(A).) Workers must be paid regular wages for hours worked and

                                                         14   overtime premium pay in the amount of one (1) and one-half times each employee’s regular rate

                                                         15   of pay for any work in excess of eight (8) hours in one working day (Id.).

                                                         16           37.    Workers must also be paid double-time premium pay in the amount of double
Yir YOOSEFIAN
     LAW FIRM,pc




                                                         17   each employee’s regular rate of pay, for any work in excess of twelve (12) hours in one day and

                                                         18   any work in excess of eight (8) hours on any seventh day of a workweek (Id.)

                                                         19           38.    Defendants failed to provide Plaintiff with all correct and accurate compensation

                                                         20   that is owed. Plaintiff was required to work throughout various and extensive hours of work,

                                                         21   however, was not accorded appropriate overtime compensation by Defendants. By failing to pay

                                                         22   all overtime compensation owed to Plaintiff, Defendants violated Labor Code §§ 204, 510, 1194

                                                         23   and Wage Order 8-2001 and 17-2001.

                                                         24           39.    As a result of Defendants’ above-referenced wrongful conduct, Plaintiff has been

                                                         25   deprived of all overtime compensation in an amount to be determined at trial, and is entitled to

                                                         26   recovery of such amounts, plus interest thereon, attorneys’ fees and costs, under Labor Code §

                                                         27   1194.

                                                         28   ///


                                                                                                               7
                                                                                                   COMPLAINT FOR DAMAGES
                           Case 2:20-cv-08567-VAP-PD Document 1-1 Filed 09/18/20 Page 9 of 17 Page ID #:24


                                                          1                                     FIFTH CAUSE OF ACTION

                                                          2          FAILURE TO PROVIDE ACCURATE ITEMIZED WAGE STATEMENTS

                                                          3                                       (Against All Defendants)

                                                          4          40.     Plaintiff restates and incorporates by this reference each and every preceding

                                                          5   paragraph in this Complaint as though fully set forth at this point.

                                                          6          41.     California Labor Code § 226 requires an employer to furnish its employees with

                                                          7   an accurate itemized statement in writing showing, among other things: (1) all applicable hourly

                                                          8   rates in effect during each respective pay period and the corresponding number of hours worked

                                                          9   by each respective individual; (2) total hours worked by each respective individual; (3) gross

                                                         10   wages earned; (4) net wages earned; (5) all deductions; (6) inclusive dates of the period for
                   135 SOUTH JACKSON STREET, SUITE 203




                                                         11   which the employee is paid; (7) the name of the employee and an employee identification or
                        GLENDALE, CALIFORNIA 91205




                                                         12   social security number; and (8) the name and address of the legal entity that is the employer.

                                                         13          42.     As a pattern and practice, in violation of Labor Code § 226(a), Defendants did not

                                                         14   furnish Plaintiff with accurate, itemized wage statements containing all information required by

                                                         15   the Labor Code. Further, Plaintiff was not furnished accurate, itemized wage statements that

                                                         16   clearly and specifically identified premiums paid for missed meal and rest periods, all hours
Yir YOOSEFIAN
     LAW FIRM,pc




                                                         17   Plaintiff actually worked and all overtime compensation, for such overtime hours worked.

                                                         18          43.     Among other harms, Plaintiff suffered from Defendants’ inadequate wage

                                                         19   statements because Plaintiff was not able to learn that he was entitled to meal or rest period

                                                         20   premiums, and all overtime compensation owed.

                                                         21          44.     California Labor Code §§ 226, 1174, 1174.5, and Wage Order No. 7(a), mandates

                                                         22   an employer to keep accurate records, including the number of hours worked, rate of pay for

                                                         23   each hour, and total wages owed. It is an offense for an employer to fail to keep track of the

                                                         24   hours their employees work (Labor Code § 215.)

                                                         25          45.     To the extent that Defendants have made any payments for meal and/or rest

                                                         26   period premiums, or made all appropriate overtime compensation owed to Plaintiff, these sums

                                                         27   were not identified as such on Plaintiff’s itemized wage statements. The failure to include all

                                                         28   meal and/ or rest period premiums and all overtime compensation on Plaintiff’s wage statements


                                                                                                                8
                                                                                                    COMPLAINT FOR DAMAGES
                     Case 2:20-cv-08567-VAP-PD Document 1-1 Filed 09/18/20 Page 10 of 17 Page ID #:25


                                                          1   constitutes inaccurate record keeping and confuses Plaintiff, who would have learned about his

                                                          2   right to such premiums and the extent of his overtime compensation owed, if such were

                                                          3   identified on his wage statements.

                                                          4          46.     Defendants knowingly and intentionally failed to comply with Labor Code §

                                                          5   226(a) on numerous wage statements provided to Plaintiff.

                                                          6          47.     As a result of Defendants’ above-referenced wrongful conduct, Plaintiff has

                                                          7   suffered, and continues to suffer, significant economic loss and damages.

                                                          8

                                                          9                                     SIXTH CAUSE OF ACTION

                                                         10             VIOLATION OF BUSINESS & PROFESSIONS CODE §§ 17200-17208
                   135 SOUTH JACKSON STREET, SUITE 203




                                                         11                                         (Against All Defendants)
                        GLENDALE, CALIFORNIA 91205




                                                         12          48.     Plaintiff restates and incorporates by this reference each and every preceding

                                                         13   paragraph in this Complaint as though fully set forth at this point.

                                                         14          49.     California Business & Professions Code §§ 17200, et seq., prohibit acts of unfair

                                                         15   competition, which includes any “unlawful and unfair business practices.” It is the policy of this

                                                         16   State to enforce minimum labor standards, to ensure that employees are not required or permitted
Yir YOOSEFIAN
     LAW FIRM,pc




                                                         17   to work under substandard and unlawful conditions, and to protect those employers who comply

                                                         18   with the law from losing competitive advantage to other employers who fail to comply with

                                                         19   labor standards and requirements.

                                                         20          50.     Through the conduct alleged herein, Defendants acted contrary to these public

                                                         21   policies and have engaged in unlawful and/or unfair business practices in violation of Business &

                                                         22   Professions Code §§ 17200, et seq., by depriving Plaintiff his rights, benefits, and privileges

                                                         23   guaranteed to employees under California law.

                                                         24          51.     Additionally,    and    throughout       Plaintiff’s   employment   with   Defendants,

                                                         25   Defendants had committed unlawful, unfair, and/or fraudulent business acts and practices, as

                                                         26   defined, and in violation of Business & Professions Code §§ 17200, et seq., by failing to pay all

                                                         27   overtime wages, failing to provide all meal and rest breaks, failing to pay all premiums for said

                                                         28   missed and/ or interrupted meal and rest breaks and furnish timely and accurate wage statements.


                                                                                                                  9
                                                                                                     COMPLAINT FOR DAMAGES
                     Case 2:20-cv-08567-VAP-PD Document 1-1 Filed 09/18/20 Page 11 of 17 Page ID #:26


                                                          1          52.     By engaging in these business practices, which are unfair business practices

                                                          2   within the meaning of Business & Professions Code §§ 17200, et. seq., Defendants have reaped

                                                          3   unfair benefits and illegal profits at the expense of Plaintiff. Defendants must disgorge these ill-

                                                          4   gotten gains and restore to Plaintiff the wrongfully withheld wages pursuant to § 17203 of the

                                                          5   California Business and Professions Code.

                                                          6

                                                          7                                   SEVENTH CAUSE OF ACTION

                                                          8                  RETALIATION IN VIOLATION OF LABOR CODE § 1102.5

                                                          9                                       (Against All Defendants)

                                                         10          53.     Plaintiff restates and incorporates by this reference each and every preceding
                   135 SOUTH JACKSON STREET, SUITE 203




                                                         11   paragraph in this Complaint as though fully set forth at this point.
                        GLENDALE, CALIFORNIA 91205




                                                         12          54.     “[T]he purpose of… section 1102.5(b) is to ‘encourag[e] workplace

                                                         13   whistleblowers to report unlawful acts without fearing retaliation.’” (Diego v. Pilgrim United

                                                         14   Church of Christ (2014) 231 Cal.App.4th 913, 923.)

                                                         15          55.     At all times relevant, California Labor Code § 1102.5 was in effect and binding

                                                         16   on Defendants. This section requires Defendants to refrain from retaliating against an employee,
Yir YOOSEFIAN
     LAW FIRM,pc




                                                         17   such as Plaintiff, for reporting, complaining and/ or opposing in an activity that Plaintiff

                                                         18   reasonably believes would result in a violation of state or federal statute, or a violation or

                                                         19   noncompliance with a state or federal rule or regulation.

                                                         20          56.     Plaintiff had a reasonable belief that Defendants were violating California state

                                                         21   and labor code laws and reported these violations to Defendants’ upper management personnel.

                                                         22   Specifically, Plaintiff made these findings and complaints to Aguirre, occurring in or around

                                                         23   December 2018.

                                                         24          57.     Consequently, Defendants retaliated against Plaintiff for his whistleblowing, by,

                                                         25   amongst other wrongful acts, disregarding Plaintiff’s assertions and pleas for relief, failing to

                                                         26   appropriately and adequately investigate Plaintiff’s complaints/assertions, and proceeding to

                                                         27   constructively terminate Plaintiff’s employment, occurring on or about February 6, 2019.

                                                         28          58.     As such, by committing the aforementioned retaliatory acts, Defendants are in


                                                                                                               10
                                                                                                    COMPLAINT FOR DAMAGES
                     Case 2:20-cv-08567-VAP-PD Document 1-1 Filed 09/18/20 Page 12 of 17 Page ID #:27


                                                          1   violation of California Labor Code § 1102.5.

                                                          2           59.    As a direct and proximate result of such retaliatory conduct, Plaintiff has suffered

                                                          3   damages according to proof.

                                                          4           60.    Plaintiff requests all available relief under California Labor Code § 1102.5,

                                                          5   including damages and the imposition of a civil penalty of $10,000.00, for each violation.

                                                          6

                                                          7                                     EIGHTH CAUSE OF ACTION

                                                          8   WRONGFUL CONSTRUCTIVE TERMINATION IN VIOLATION OF PUBLIC POLCY

                                                          9                                       (Against All Defendants)

                                                         10           61.    Plaintiff restates and incorporates by this reference each and every preceding
                   135 SOUTH JACKSON STREET, SUITE 203




                                                         11   paragraph in this Complaint as though fully set forth at this point.
                        GLENDALE, CALIFORNIA 91205




                                                         12           62.    At all relevant times herein mentioned, Plaintiff was fully qualified and competent

                                                         13   to perform the duties assigned.

                                                         14           63.    At all times relevant to this action, Defendants and Plaintiff were in an employer-

                                                         15   employee relationship.

                                                         16           64.    “[W]hen an employer’s discharge of an employee violates fundamental principles
Yir YOOSEFIAN
     LAW FIRM,pc




                                                         17   of public policy, the discharged employee may maintain a tort action and recover damages

                                                         18   traditionally available in such actions.” (Tameny v. Atlantic Richfield Co. (1980) 27 Cal.3d 167,

                                                         19   170.)

                                                         20           65.    “Constructive discharge occurs when the employer’s conduct effectively forces an

                                                         21   employee to resign. Although the employee may say, ‘I quit,’ the employment relationship is

                                                         22   actually severed involuntarily by the employer’s acts, against the employee’s will. As a result, a

                                                         23   constructive discharge is legally regarded as a firing rather than a resignation.” (Turner v.

                                                         24   Anheuser-Busch, Inc. (1994) 7 Cal.4th 1244-1245.)

                                                         25           66.    Throughout Plaintiff’s employment with Defendants, Plaintiff was made to

                                                         26   undergo unlawful employment practices. At times during his employment, Plaintiff would be

                                                         27   required to remain on duty during his meal and/ or rest breaks and accomplish overtime hours,

                                                         28   however, Plaintiff would not be compensated appropriately for his time. More so, even after


                                                                                                               11
                                                                                                    COMPLAINT FOR DAMAGES
                     Case 2:20-cv-08567-VAP-PD Document 1-1 Filed 09/18/20 Page 13 of 17 Page ID #:28


                                                          1   making his complaints and requests for proper overtime compensation from Defendants’ upper

                                                          2   management, including but not limited to Aguirre, Defendants failed to provide any relief,

                                                          3   dismissed Plaintiff’s assertions and continued to subject Plaintiff to the aforementioned

                                                          4   intolerable working conditions.

                                                          5           67.       As stated hereinabove, beginning in or around December 2018, Plaintiff

                                                          6   complained about Defendants’ failure to accurately compensate Plaintiff for overtime hours

                                                          7   worked, and Defendants’ failure to provide Plaintiff with proper meal and rest breaks.

                                                          8           68.       As a result of Plaintiff’s complaints, Defendants constructively and wrongfully

                                                          9   terminated Plaintiff’s employment, occurring on or about February 6, 2019. In so doing,

                                                         10   Defendants acted maliciously, fraudulently, oppressively, and with the wrongful intention of
                   135 SOUTH JACKSON STREET, SUITE 203




                                                         11   injuring Plaintiff.
                        GLENDALE, CALIFORNIA 91205




                                                         12           69.       Plaintiff was wrongfully and constructively terminated in violation of various

                                                         13   fundamental public policies underlying California state laws. Specifically, Plaintiff was

                                                         14   terminated after Defendants refused to compensate Plaintiff for his earned wages, despite

                                                         15   Plaintiff raising his concerns. California Labor Code sections and controlling case law, including

                                                         16   Burton v. Covenant Care, (2002) 99 Cal.App.4th 1361, which holds that Labor Code section 923
Yir YOOSEFIAN
     LAW FIRM,pc




                                                         17   provides the basis for the instant public policy claim:

                                                         18                 [T]he public policy of this State is declared as follows: [I]t is necessary

                                                         19                 that the individual workman have full freedom of association ... to

                                                         20                 negotiate the terms and conditions of her employment, and that she shall

                                                         21                 be free from the interference, restraint, or coercion of employers of labor,

                                                         22                 or their agents, in ... concerted activities for the purpose of ... mutual aid or

                                                         23                 protection ... The very purpose of the statute is to protect employees who

                                                         24                 want to discuss some aspect of their compensation, for example, a possible

                                                         25                 increase in pay, perceived disparities in pay, or the awarding of bonuses.

                                                         26                 Id. at 1374, 1376-1377.

                                                         27           70.       California courts consistently recognize a fundamental public policy protecting an

                                                         28   employee's right to protest compensation issues. Burton, supra, at 1377 (employees may sue for


                                                                                                                   12
                                                                                                       COMPLAINT FOR DAMAGES
                     Case 2:20-cv-08567-VAP-PD Document 1-1 Filed 09/18/20 Page 14 of 17 Page ID #:29


                                                          1   wrongful discharge involving a bonus, as “a bonus comes within the definition of ‘wage’”);

                                                          2   Phillips v. Jemini Moving Specialties, (1998) 63 Cal.App.4th 563 (employee may sue for

                                                          3   wrongful discharge on the basis of retaliatory firing for disputing wage deductions); Gould v.

                                                          4   Maryland Sound Industries, (1995) 31 Cal.App.4th 1137 (employee may sue for wrongful

                                                          5   discharge on the basis of retaliatory firing for disputing overtime and other wages due).

                                                          6          71.     As a proximate result of Defendants’ wrongful and constructive termination of

                                                          7   Plaintiff’s employment, in violation of fundamental public policies, Plaintiff has suffered and

                                                          8   continues to suffer humiliation, emotional distress, mental and physical pain, and anguish, all to

                                                          9   his damages, in a sum according to proof.

                                                         10          72.     As a result of Defendants’ wrongful and constructive termination of Plaintiff’s
                   135 SOUTH JACKSON STREET, SUITE 203




                                                         11   employment, Plaintiff suffered general and special damages, in sums according to proof.
                        GLENDALE, CALIFORNIA 91205




                                                         12          73.     Defendants’ wrongful and constructive termination of Plaintiff’s employment was

                                                         13   done intentionally, in a malicious, oppressive manner, entitling Plaintiff to punitive damages.

                                                         14   ///

                                                         15   ///

                                                         16   ///
Yir YOOSEFIAN
     LAW FIRM,pc




                                                         17   ///

                                                         18   ///

                                                         19   ///

                                                         20   ///

                                                         21   ///

                                                         22   ///

                                                         23   ///

                                                         24   ///

                                                         25   ///

                                                         26   ///

                                                         27   ///

                                                         28   ///


                                                                                                              13
                                                                                                   COMPLAINT FOR DAMAGES
                     Case 2:20-cv-08567-VAP-PD Document 1-1 Filed 09/18/20 Page 15 of 17 Page ID #:30


                                                          1                                          PRAYER FOR RELIEF

                                                          2   WHEREFORE, Plaintiff prays for this Court to grant the following relief against Defendant(s):

                                                          3           1.        For damages according to proof, including: loss of past and future earnings,

                                                          4   unpaid overtime compensation, meal and rest period premiums, and other employment benefits;

                                                          5           2.        For interest on the amount of losses incurred, including: loss of past and future

                                                          6   earnings, unpaid overtime compensation, meal and rest period premiums, and other employee

                                                          7   benefits;

                                                          8           3.        For prejudgment interest on lost wages, unpaid overtime compensation, meal and

                                                          9   rest period premiums, and other employment benefits;

                                                         10           4.        For general damages according to proof with interest thereon;
                   135 SOUTH JACKSON STREET, SUITE 203




                                                         11           5.        For special damages according to proof with interest thereon;
                        GLENDALE, CALIFORNIA 91205




                                                         12           6.        For punitive damages according to proof with interest thereon;

                                                         13           7.        For penalty pursuant to Labor Code § 203 for Plaintiff’s daily wage times thirty

                                                         14   days;

                                                         15           8.        That Defendants be found to have engaged in unfair competition in violation of

                                                         16   §§ 17200, et. seq. of the California Business and Professions Code;
Yir YOOSEFIAN
     LAW FIRM,pc




                                                         17           9.        That Defendants be ordered and enjoined to make restitution to Plaintiff due to

                                                         18   Defendants’ unfair competition, including disgorgement of its wrongfully withheld wages,

                                                         19   penalties and/or penalty wages, pursuant to California Business and Professions Code §§ 17202,

                                                         20   17203, and 17204;

                                                         21           10.       That Defendants be enjoined from continuing the illegal course of conduct,

                                                         22   alleged herein;

                                                         23           11.       That Defendants further be enjoined to cease and desist from unfair competition

                                                         24   in violation of §§ 17200, et seq. of the California Business and Professions Code;

                                                         25           12.       For attorneys’ fees pursuant to Labor Code §§ 1194, 218.5, 226, (and under all

                                                         26   other applicable statutes) interests and costs of suit; and

                                                         27           13.       For such other and further relief as the Court deems just and proper.

                                                         28


                                                                                                                 14
                                                                                                      COMPLAINT FOR DAMAGES
Case 2:20-cv-08567-VAP-PD Document 1-1 Filed 09/18/20 Page 16 of 17 Page ID #:31


                1

                2
                     DATED: August 11,2020
                                                  YOOSEFIAN LAW FIRM,P.C.
                3

                4
                                                  By:
                5
                                                              onald Yoosefian,Esq.
                6                                            Susana Oganesian,Esq.
                                                             Frank Gerald Chica,Esq.
                7
                                                             Attorneysfor Plaintiff;
                8                                            Roberto Cardenas

                9

               10

m
o              11

5          r 4 12
           9
v-)
           <
w2- 13
I-         0
o               14
,,,
6 Lus15
; o
 - w16
O          01
    Lr-)        17
    ri

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28


                                                        15
                                             COMPLAINT FOR DAMAGES
Case 2:20-cv-08567-VAP-PD Document 1-1 Filed 09/18/20 Page 17 of 17 Page ID #:32

              1                                        JURY DEMAND

              2         Plaintiff respectfully demands a trial by jury on all claims so triable.

              3

              4

              5    DATED: August 11,2020                       YOOSEFIAN LAW FIRM,P.C.

              6

              7
                                                               By:
              8                                                          nald Y           sq.
                                                                       Susana Oganesian,Esq.
              9                                                        Frank Gerald Chica,Esq.
              10                                                       Attorneysfor Plaintiff;
                                                                       Roberto Cardenas
•O            11
       Lt-1
5      212
  < 13
w z

z2
 J 14
O <
              15

- E 16
O      l7
1.11          17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28


                                                                  16
                                                       COMPLAINT FOR DAMAGES
